Citation Nr: 1455787	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hand arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to May 1968.  These matters are before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned).  They have now been assigned to the undersigned.

In his November 2014 brief, the Veteran's representative raised the issue of service connection for acne.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any disease, event, or injury therein.

2.  Tinnitus was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any disease, event, or injury therein.

3.  Arthritis was not manifested in service or in the first year following the Veteran's separation from service, and the preponderance of the evidence is against a finding that his current bilateral arthritis is related to his service or to any disease, event, or injury therein.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is not warranted.   38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  Service connection for bilateral hand arthritis is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2006, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The record suggests that some of the Veteran's service treatment records (STRs) have been lost.  (See April 2013 VA Formal Finding of Unavailability memo regarding missing STRs from May to December 1967.)  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's VA treatment records have been secured.  Pursuant to the Board's remand, the RO arranged for a VA hand and finger examination and a VA audiological examination in August 2012.  The Board has considered the Veteran's representative's statements that the VA audiologist should have considered that his main employment after service was as an accountant.  The Board notes that the August 2012 VA examiner noted that the Veteran worked as a tax accountant for over 20 years.  The Board finds that each examiner reviewed the record, considered the Veteran's reported history, and provided a thorough opinion supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions substantially complied with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for both organic disease of the nervous system and arthritis).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.   

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); Barr, 21 Vet. App. at 308 (lay testimony is competent to establish the presence of observable symptomatology where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that it can never establish a medical diagnosis or nexus.  This does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis; instead, it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  Id. 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence demonstrating continuity of symptomatology since service and to account for the lengthy time period after service for which there was no clinical documentation of the claimed disorder).


Service Connection for Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met. Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158. The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was aircraft mechanic.  He identified treatment on the U.S.S. Constellation for pain and ringing in his ears in 1967.  He maintains that he reported to sickbay with hearing problems and that his ears were "packed" with a wick.  He also alleges that tinnitus was diagnosed in service.  No treatment for bilateral hearing loss or tinnitus is shown in the 1967 treatment records from the U.S.S. Constellation.  The remainder of his available STRs are also silent for any complaints, treatment, or diagnoses of hearing loss or tinnitus.  

On June 1964 service entrance examination, audiometry revealed that puretone thresholds, in decibels, were 


1000
2000
3000
4000
R
0
(10)
0
(10)
/
5
(10)
L
0
(10)
0
(10)
/
5
(10)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

On May 1968 service separation examination, audiometry revealed that puretone thresholds were


1000
2000
3000
4000
R
0
0
10
10
L
0
0
10
10

On June 2006 VA audiology consultation, the Veteran reported difficulty hearing and understanding speech in groups or with background noise.  He also reported that his bilateral tinnitus is constant and has gotten louder through the years.  Audiometry revealed that puretone thresholds were


1000
2000
3000
4000
R
10
15
45
50
L
5
10
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was bilateral SNHL.  The examiner recommended that the Veteran file claims of service connection for hearing loss and tinnitus.

Pursuant to the Board's July 2012 remand, the RO arranged for a VA audiological examination.  On August 2012 examination, the examiner specifically noted that the claims folder was reviewed.  The Veteran reported exposure to noise in service, as well as postservice exposure (from a lawnmower and offset printing press).  Significantly, the examiner noted that the Veteran's primary post-service employment (over 20 years) was as an accountant.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
25
45
45
L
5
20
45
50

Speech audiometry revealed speech recognition ability of 96 percent in each ear.   The diagnosis was bilateral SNHL.  

During the examination, the Veteran reported that in service, a wick was placed in his left ear due to complaints of ringing in the ear.  The examiner noted there were no documented complaints of tinnitus in service and further commented that a wick is used typically to treat outer ear infections, which could cause temporary symptoms such as ear pain, hearing loss, and/or tinnitus.  The examiner further opined that such a condition would not be related to noise exposure.
  
The examiner opined that the Veteran's current hearing loss is less likely than not due to noise exposure in service as his hearing remained normal, without significant threshold shift, from enlistment to discharge.  He further opined that tinnitus is less likely than not due to military noise exposure based on normal hearing in service and no documented complaints of tinnitus.

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus.  It is also not in dispute that he was exposed to some level of noise trauma in service.  What he must still show to substantiate his claims of service connection is that there is a nexus between each disability (hearing loss and tinnitus) and his service/exposure to noise trauma therein.

The Board notes that the Veteran is competent to observe he has difficulty hearing and experiences tinnitus.  However, a hearing loss disability must be established by diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  Hearing loss was not found on separation from service.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 35 years after service (in June 2006).  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  His lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by an explanation of competent rationale.  The only competent evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is the August 2012 VA audiologist's opinion (which is against his claim).  Ultimately, the examiner concluded that the Veteran's hearing loss was not related to service.  

In his November 2014 brief, the Veteran's representative argues that his STRs show hearing loss in service.  The Board disagrees, as the 2012 VA examiner, after reviewing the available STRs, clearly noted that the Veteran had normal hearing at entrance and separation without a significant threshold shift during service.  The report of discharge examination demonstrates that medical personnel were of the opinion at that time that there was no hearing loss and his ears were normal.  

The Veteran is competent to testify as to onset and presence of hearing loss and tinnitus, inasmuch as the features and symptoms of that condition are readily observable by a layperson.  To the extent that the Veteran's statements can be interpreted to reflect an allegation of continuity of symptoms since service, the Board finds that such allegations are not credible.  While not dispositive, as outlined above, the medical evidence shows that the Veteran's ears were noted as normal at separation.  The evidence of record indicates that the earliest the Veteran attributed his hearing loss and tinnitus to service was during a July 2006 VA consultation, more than 35 years after service.  The lengthy period without complaint or treatment of hearing loss or tinnitus is evidence that there has not been ongoing symptomatology, and weighs heavily against these claims.  See Maxson, 230 F.3d at 1330.  Further, his current statements with respect to onset and continuity may be influenced by pecuniary interest.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran is not otherwise competent to offer an opinion to the effect that his hearing loss, first noted many years after service, can be attributed to in-service exposure to noise.  Resolution of that sort of question, pertaining to a "delayed onset" of hearing loss, requires specialized training and medical knowledge, which the Veteran is not shown to possess.  See, e.g., Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).

The Board also finds that the question regarding the potential relationship between the Veteran's current complaints of tinnitus and in-service exposure to noise or ear problems with treatment involving a "wick" to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems with tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service exposure to noise or ear treatment with a "wick.".

In this regard, while it is the Veteran's contention that his current difficulties with tinnitus are more likely due to his military noise exposure and his reported ear problems in service with treatment involving a "wick", the reasoning provided by the VA examiner in 2012 demonstrates how the ability to evaluate relevant data, such as the type of ear disability that requires treatment involving a "wick", and how that relates to acoustic trauma and tinnitus, is ultimately a medical question requiring medical expertise.

It is true, as the Veteran implies, that VA does not consider normal hearing in service to stand as an absolute bar to a finding of service connection.  As provided by law, service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  See also Hensley, supra.

However, in this case, there is no competent and credible evidence in terms of continuity of symptoms, or other evidence of nexus, to suggest that it is at least as likely as not that either his currently shown hearing loss and/or his tinnitus is due to an event, injury, or disease in service.  While the Veteran has met the first two requirements for service connection, that of a current diagnosis, and lay evidence of in-service incurrence, he has not met the requirement of linking his current diagnosis to the in-service incurrence.  Nor has he shown by credible evidence that his hearing loss began within one year of service discharge.  For all of these reasons, service connection is not warranted.

Additionally, the Board acknowledges the language of the Court in Hensley.  However, the Board reads that language as basically directing that in a case where there is evidence of some decrease in hearing acuity during service, that consideration is given to a nexus to service.  It is noteworthy that the Hensley language appears to envision a situation where the requirements for hearing loss disability are met "several" years after service, whereas in the present case it appears that the requirements for hearing loss disability were not met until more than 35 years after service.  

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

Service Connection for Bilateral Hand Arthritis 

The Veteran maintains that his current bilateral hand arthritis originated in service when his hands swelled so much that his wedding ring had to be cut off.  As indicated above, some of his STRs have been lost, and there is no mention of any complaints of swollen hands in the available STRs.  

Arthritis of the Veteran's hands is first mentioned in a June 2007 VA treatment record.  In an August 2010 VA treatment record, the Veteran reported a history of "long standing arthritis."  However, during January 2011 VA treatment, he denied myalgia and osteoarthritis; his bone, muscles, and joints examination was normal. 

Pursuant to the Board's July 2012 remand, the RO arranged for a VA hands and finger examination.  On August 2012 examination, the Veteran reported that he was on board the U.S.S. Constellation in 1967 and that his hands swelled up with pain in his finger and thumb joint and that such swelling required that his wedding ring be cut off.  He also reported complaining of pain in his hands during service and that he was treated with aspirin.  The available STRs include a June 1967 record of treatment on the U.S.S. Constellation noting a diagnosis of acute arthritis of the left ankle following complaints of acute ankle pain and edema with X-rays noted to be normal.

The 2012 VA hands examiner diagnosed osteoarthritis of the hands, beginning in June 2007.  The examiner opined that the Veteran's osteoarthritis is less likely caused by service and is more consistent with the aging process and the risk factors of advanced age, obesity, and the repetitive nature of using his fingers in his occupation of 40 years.  The examiner noted the Veteran's complaints of in-service swelling of the hands, but concluded that this was a soft tissue reaction in light of the fact that there was no subsequent mention of, or treatment for, arthritis until June 2007, almost 40 years postservice.  The examiner also noted that the Veteran's upper extremities were normal on service separation examination.  

The Board acknowledges that the Veteran has a current diagnosis of osteoarthritis in both hands.  He has alleged that his arthritis had its onset during his period of service.  The Board accepts his reports of swollen hands in service as credible.  He is competent to report symptoms that he thought we related to arthritis during service; however, as a lay person, he does not have the education, training, and experience to offer a medical diagnosis or opinion as to the onset or etiology of a disability.  See Jandreau, 492 F.3d 1372, 1376-77.  Thus, his lay assertions as to diagnosis and etiology are not competent and lack probative value.

The Board finds that the only medical evidence that directly addresses the matter of a nexus is entirely against his claim.  The examiner noted the history of the claimed disability and thoroughly explained the rationale for the opinion.  The Board finds this August 2012 VA examination report to be highly probative in the matter at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the August 2012 VA examiner's opinion to be persuasive.

Although arthritis is among those chronic diseases for which service connection may be granted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a), there is no evidence that this disease manifested within the year following service.  In fact, the first mention of arthritis is not until 35 years post service.  Accordingly, service connection on a presumptive basis under this provision must be denied.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hand arthritis.  Accordingly, the appeal in the matter must be denied. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hand arthritis is denied. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


